                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                           4:19CR3053

     vs.
                                                           ORDER
MATHEW S. GOAD, and CORY D.
PREITAUER,

                  Defendants.


      Defendant Goad has moved to continue the pretrial motion deadline,
(Filing No. 26), because Defendant needs additional time to review discovery
before deciding if pretrial motions should be filed. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Goad’s motion to continue, (Filing No. 26), is granted.

      2)    As to both defendants, pretrial motions and briefs shall be filed on
            or before July 29, 2019.

      3)    As to both defendants, trial of this case is continued and is set to
            commence before the Honorable John M. Gerrard, Chief United
            States District Judge, in Courtroom 1, United States Courthouse,
            Lincoln, Nebraska, at 9:00 a.m. on August 19, 2019, or as soon
            thereafter as the case may be called, for a duration of five (5) trial
            days. Jury selection will be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to both defendants, the additional time arising as a
            result of the granting of the motion, the time between today’s date
            and July 29, 2019, shall be deemed excludable time in any
            computation of time under the requirements of the Speedy Trial Act,
      because although counsel have been duly diligent, additional time is
      needed to adequately prepare this case for trial and failing to grant
      additional time might result in a miscarriage of justice. 18 U.S.C. §
      3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
      provided under this court’s local rules will be deemed a waiver of any
      right to later claim the time should not have been excluded under the
      Speedy Trial Act.



Dated this 27th day of June, 2019.

                                      BY THE COURT:

                                      s/ Cheryl R. Zwart
                                      United States Magistrate Judge




                                  2
